Citation Nr: 1502067	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to March 8, 1993, for the award of a total disability rating based on individual unemployability (TDIU) based upon substitution of the appellant as the claimant.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from September 1981 to November 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

A February 2008 rating decision granted the Veteran entitlement to TDIU and assigned an effective date of April 27, 1998.  The Veteran died in August 2008.  The appellant submitted a claim for accrued benefits later in August 2008.  The March 2010 rating decision on appeal determined that there was clear and unmistakable error in the February 2008 rating decision regarding the effective date awarded for the grant of TDIU.  The March 2010 decision awarded an effective date of March 8, 1993 for the grant of TDIU for accrued benefits purposes.  The appellant appealed asserting that an even earlier effective date is warranted.  In June 2011, the RO recognized the appellant as a substituting party with regard to this claim.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the appellant's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant maintains that the Veteran, his deceased wife, was entitled to TDIU prior to the March 8, 1993 date assigned by the March 2010 rating decision he has appealed.  On his September 2012 VA Form 9 the appellant asserted that the Veteran's service-connected disabilities were severe enough to prevent her from engaging in gainful employment as of 1987.  He noted that the Veteran was on Social Security Administration (SSA) disability and he referenced Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Murincsak, the Court of Appeals for Veterans Claims held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.

In May 1998, the Veteran's then attorney submitted a February 1993 SSA administrative decision which awarded the Veteran SSA disability benefits.  This decision indicated that the Veteran became unable to work as of August 1988.  It notes that the Veteran alleged that she was disabled due to migraine headaches, depression, and pain in her neck, back, hip, and knees.  The medical records upon which the SSA based its decision are not of record and there is no indication that VA ever made an attempt to obtain copies of these records.   

The Board notes that a claim for TDIU is a claim for increased compensation if, as in this case, the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).

The Board notes that the Veteran's TDIU was awarded effective from March 8, 1993, the date her claim for an increased rating was received.  Consequently, SSA records upon which the February 1993 SSA disability award was based may provide information as to the Veteran's service-connected disability in the year prior to March 8, 1993, and thus be relevant to the TDIU effective date claim currently on appeal.  Consequently, the appellant's claim must be remanded so that the Veteran's SSA records may be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

2.  After the above is complete, readjudicate the appellant's claim.  If the claim is not granted to the appellant's satisfaction, issue a supplemental statement of the case (SSOC) to the appellant, and give him an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

